It appearing on the argument of the motion that on April nineteenth there will be a meeting of the committee of the whole to consider forms of contracts, and that the board of estimate and apportionment will have a meeting on April twenty-second at which forms of contracts can be approved, a stay is granted to and including April 25, 1932, with leave to apply for a further stay upon a showing that forms of contracts have been approved. Present — Lazansky, P. J., Young, Scudder, Tompldns and Davis, JJ.